Exhibit 13 AMERICANCONSUMERS,INC. FIVE-YEARSUMMARYOFOPERATIONS (In thousands, except per share amounts) FISCAL YEAR ENDED MAY31, 2008 (52 Weeks) JUNE2, 2007 (52 Weeks) JUNE3, 2006 (53 Weeks) MAY28, 2005 (52 Weeks) MAY29, 2004 (52 Weeks) NET SALES $ 34,492 $ 33,783 $ 33,280 $ 32,101 $ 30,011 COST AND EXPENSES: Cost of goods sold 26,265 25,766 25,234 24,431 22,819 Operating, general and administrative expenses 8,172 8,001 8,262 8,031 7,473 Interest expense 60 61 60 59 45 Other income, net (138 ) (143 ) (109 ) (89 ) (90 ) Total 34,359 33,685 33,447 32,432 30,247 Income (loss) before income taxes 133 98 (167 ) (331 ) (236 ) INCOME TAXES: Federal — State — Total — NET INCOME (LOSS) $ 133 $ 98 $ (167 ) $ (331 ) $ (236 ) PER SHARE AMOUNTS: Net income (loss) $ .17 $ .12 $ (.21 ) $ (.41 ) $ (.29 ) Cash dividends $ — $ — $ — $ — $ — WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 784 791 800 807 814 TOTAL ASSETS $ 3,807 $ 3,724 $ 3,512 $ 3,607 $ 4,090 LONG-TERM DEBT $ 184 $ 212 $ 223 $ 426 $ 662 Please refer to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” herein for a discussion of (i) the timing of new store openings and other factors which affect the comparability of the summary information presented above for each of the Company’s past five fiscal years and (ii) material uncertainties which could cause the data set forth above to not necessarily be indicative of the Company’s future financial condition or results of operations. - 1 - MARKET, DIVIDEND AND STOCK PERFORMANCE INFORMATION The Company’s common stock is quoted on the Pink Sheets, an electronic quotation service for securities traded over-the-counter.The approximate number of record holders of the Company’s common stock at May 31, 2008, was 757.The following table gives the range of high and low bid quotations and dividends for each quarterly period for the two most recent fiscal years. Bid Prices Asked Prices Dividends High Low High Low Per Share 2008 First Quarter $ 1.50 $ 1.25 $ 3.40 $ 1.50 None Second Quarter $ 1.25 $ 1.25 $ 2.00 $ 2.00 None Third Quarter $ 1.25 $ 1.25 $ 2.00 $ 2.00 None Fourth Quarter $ 1.25 $ 1.15 $ 2.15 $ 2.00 None 2007 First Quarter $ 1.26 $ 1.26 $ 3.00 $ 2.25 None Second Quarter $ 1.35 $ 1.26 $ 2.25 $ 2.25 None Third Quarter $ 1.60 $ 1.12 $ 2.75 $ 2.00 None Fourth Quarter $ 1.75 $ 1.12 $ 2.00 $ 1.70 None The information set forth in the above table is supplied through Pink Sheets LLC where available. The terms of our debt agreements with our senior lender contain negative covenants which currently prevent us from paying any dividends on our stock without the lender’s written consent.There is no established public trading market for the Company’s stock, and the information set forth above is based on a small number of isolated quotations and reflects inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual trades.The market-makers as of May 31, 2008, are: Automated Trading Desk Fincl Svcs (843) 789-2180 Carr Securities Corp. (516) 944-8300 David A. Noyes & Co. (312) 606-4694 Domestic Securities, Inc. (732) 661-0300 Hill Thompson Magid & Co. (800) 631-3083 Knight Equity Markets, LP (212) 336-8769 Monroe Securities, Inc. (800) 766-5560 UBS Securities, LLC (203) 719-8710 - 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS FISCAL YEAR ENDED May 31, 2008 June 2, 2007 Sales $ 34,492,631 $ 33,783,052 % Sales Increase 2.10 % 1.51 % Gross Margin % 23.85 % 23.73 % Operating, General and Administrative Expense: Amount $ 8,172,078 $ 8,001,304 % of Sales 23.69 % 23.68 % Net Income (Loss) $ 132,741 $ 97,502 Overview: American Consumers, Inc. (the “Company”), operates eight (8) self-service supermarkets within a compact geographical area that comprises Northwest Georgia, Northeast Alabama, and Southeast Tennessee.All of our supermarkets are operated under the name “Shop-Rite,” and are engaged in the retail sale of groceries including meats, fresh produce, dairy products, frozen foods, bakery products, tobacco products, and miscellaneous other non-food items. The Company completed the year with net income of $132,741.This represented our second consecutive profitable year after struggling with operating losses for the three years prior to the year ended June 2, 2007.Sales for the current year increased 2.10% over fiscal 2007.The sales increases experienced for fiscal years 2007 and 2008 were less than those experienced during fiscal years 2005 and 2006, due in part to ongoing pricing adjustments implemented during the most recent two years to recover increases in our wholesale costs, as well as to the absence of the new store openings and certain major sales promotions which significantly impacted the increases reported for the 2005 and 2006 fiscal years.Still, we were pleased to be able to grow the Company’s sales for a ninth consecutive year despite the continuous challenges posed by the competition that we face from larger grocery retailers operating in the markets served by our stores.While operating, general and administrative expenses increased in absolute terms during fiscal 2008, management’s ongoing efforts to control these expenses succeeded in holding them relatively steady as a percentage of sales.Coupled with a slight increase in the gross margin for fiscal 2008, this helped us translate the increased sales into the Company’s second consecutive year of net profit despite a slight reduction in our gross margin from the level achieved in fiscal 2006. The
